J-S15017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE OF VERA GAZAK,          :   IN THE SUPERIOR COURT OF
 DECEASED                              :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: F. RICHARD GAZAK           :
                                       :
                                       :
                                       :
                                       :   No. 1215 EDA 2017

              Appeal from the Order Entered March 10, 2017
  In the Court of Common Pleas of Philadelphia County Orphans' Court at
                         No(s): 488DE of 2015


BEFORE: STABILE, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                         FILED APRIL 24, 2018

      Appellant, F. Richard Gazak, appeals from the Order entered March 10,

2017 in the Philadelphia County Court of Common Pleas Orphans’ Court

granting the Petition to remove F. Richard Gazak as Administrator C.T.A. of

the Estate of Vera Gazak, Deceased.     For the reasons set forth below, we

remand and order the orphans’ court to file a Pa.R.A.P. 1925(a) Opinion within

forty-five days.

      Following a hearing on March 7, 2017, the orphan’s court granted the

Petition to Remove Appellant as administrator of the Estate of Vera Gazak.

Appellant timely appealed and filed a timely court-ordered Pa.R.A.P. 1925(b)

statement. On May 23, 2017, this Court ordered Appellant to file a docketing

statement in compliance with Pa.R.A.P. 3517, due June 2, 2017. On June 6,

2017, the court filed a Pa.R.A.P. 1925(a) opinion in which it opined that the

appeal should be quashed based upon Appellant’s failure to file a docketing
J-S15017-18



statement pursuant to this Court’s Order. The orphans’ court did not address

Appellant’s issues. This Court received Appellant’s docketing statement on

June 20, 2017 and accepted it as filed.

      This Court has explained “in any case where the trial court fails to

prepare an opinion that addresses the issues upon which it passed and which

are raised by a party on appeal, the net result is the same: the appellate court

is deprived of explication and guidance on those issues from the judicial entity

most familiar with the matter.” A.V. v. S.T., 87 A.3d 818, 823 (Pa. Super.

2014), citing Commonwealth v. DeJesus, 868 A.2d 379, 383 (Pa. 2005).

See also McKeeman v. Corestates Bank, N.A., 751 A.2d 655, 658 n. 2

(Pa. Super. 2000) (stating principles enunciated in criminal context regarding

rules of appellate procedure are applicable in civil cases).

      Without a Rule 1925(a) Opinion, this Court is unable to conduct

meaningful appellate review and remand is the appropriate remedy.          See

DeJesus, 868 A.2d at 383-84 (case remanded to the trial court for the

issuance of an adequate Rule 1925(a) opinion).

      Accordingly, we remand this matter to the orphans’ court for issuance

of an Opinion addressing Appellant’s issues in accordance with Rule 1925(a).

The orphans’ court is to file its Rule 1925(a) Opinion within forty-five days of

the date of this Judgment Order.

      Case remanded with instructions. Jurisdiction retained.




                                      -2-
J-S15017-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/18




                          -3-